On Petition for Rehearing.
[En Banc. November 2, 1909.]
Chadwick, J.
A petition for a rehearing of this case has been filed, in which it was urged that the court erred in not holding the special assessment void. Many authorities are cited to sustain the contention of the respondents that the council cannot, by resolution and without notice to the property!'owner, provide for an assessment, or let a contract in excess of the amount of the estimated cost, of which sum the property owner has had due notice. We acknowledge it to be the general rule that the council is bound by the amount *195of the estimated cost of a special improvement, and cannot, without proper notice to the property owner, provide for the expenditure of a greater sum. But in our judgment the law of 1903, p. 231, is controlling. The statute referred to is quoted in the main opinion, but in aid of our present argument, the following is apropos:
“And in any such proceedings where the court trying the same shall be satisfied that the work has been done or material furnished, which according to the true intent of the act would be properly chargeable upon a lot or land through or by which the street, alley or highway improved or repaired may pass, a recovery shall be permitted or charge enforced to the extent of the proper proportion of the value of the work or material which would be chargeable on such lot or land notwithstanding any informalities, irregularities or defects in any of the proceedings of such municipal corporation or its officers.”
It will be seen that it was the evident intent of the legislature to so frame the law that property which had received the lawful benefit of an improvement should meet the cost thereof in such an amount as, according to the true intent and meaning of the act, would be properly chargeable against it. In the case at bar, the council had jurisdiction to levy an assessment not exceeding $6,000; beyond this it could not go without notice. But the fact that it did so, does not prevent a levy for the full amount of the original estimate; for, by the very terms of the act, the jurisdiction of the council is preserved, to the end that a recovery may be had to the limit of compliance, disregarding all informalities, irregularities, or defects in the proceedings leading up to the final assessment.
It is also urged that, if it was the intention of the court to hold that the assessment should be limited to the amount of $6,000 on the whole district affected, it was not made clear by our former opinion. We had supposed that this followed as a logical deduction from our reasoning. If it does not, it may now be understood that we hold that the assessment *196made by the city of Chehalis was not avoided by the fact that the cost of the work was $14,812.50, whereas the cost, as estimated in the original notice, was but $6,000 ; that the act of the council in so proceeding was a mere irregularity, and to the extent of the original estimate, or $6,000, it has full power to levy upon each lot or tract affected its proper proportion of the cost according to the true intent and meaning of the law.
The petition for rehearing is denied.
Fullerton, Mount, Gose, and Crow, JJ., concur.